The appellant was indicted, tried and convicted of robbery, and sentenced to the penitentiary for 35 years. The defendant pleaded guilty. The defendant requested the court to give to the jury the following written charge, and duly excepted to the court’s refusal1 to give the same as asked: “The court charges the jury that they must convict upon the indictment alone to the exclusion of all else ; they must not travel outside of the indictment and rely upon any fact with which they may be personally acquainted in fixing the punishment of the defendant.”
On this appeal the court, holds that the charge asked by the defendant was properly refused. The judgment of conviction is affirmed.
Opinion by
Haralson, J,